Citation Nr: 0812000	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the dorsal spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955 and from December 1979 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's arthritis of the dorsal spine is manifested by 
pain, flexion limited to 65 degrees, full extension, lateral 
flexion bilaterally limited to 15 degrees, rotation 
bilaterally limited to 15 degrees, limited endurance, muscle 
spasm and increased kyphosis; but it is not manifested by 
flexion limited to 30 degrees or less or ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 20 percent 
for the service-connected arthritis of the dorsal spine, but 
no higher, have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5291 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center scheduled the veteran for a VA examination 
and issued a supplemental statement of the case (SSOC).  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's March 2007 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters dated in January 2004 advised the veteran that to 
establish entitlement to his increased evaluation for his 
service-connected disability, the evidence must show that the 
service-connected disability has gotten worse.  A letter 
dated in March 2006 advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The March 2006 letter 
told him to provide any information or evidence concerning 
the level of disability or when it began and gave him 
examples of evidence that may affect how assign a disability 
evaluation.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
 
In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case issued in February 2005 provided the 
contents of the Diagnostic Codes discussed herein.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Codes in 
question.  
   
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in October 2007.  
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
  
III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's arthritis of the dorsal spine is currently 
evaluated as 10 percent disabling and was initially evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5291.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
Diagnostic Code 5010 refers to traumatic arthritis while the 
more specific Diagnostic Code 5291 referred to limitation of 
dorsal spine motion.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's request for an increase evaluation for his 
service-connected dorsal spine disability was received in 
December 2003.  The Board notes that the schedular criteria 
for rating the spine were amended effective September 26, 
2003.  Under the amended regulations effective September 26, 
2003, the evaluation criteria for rating disabilities of the 
spine were revised by establishing a general rating formula 
that applies to all diseases and injuries of the spine.  The 
seven Diagnostic Codes 5286 through 5292 that involved 
findings of ankylosis or limitation of motion of the spine 
were deleted.  The amended regulations added degenerative 
arthritis of the spine, DC 5242, which will ordinarily be 
evaluated under the general rating formula for diseases and 
injuries of the spine except when X-ray findings, as 
discussed under DC 5003, are the sole basis of its 
evaluation. Under the amended regulations, new diagnostic 
codes were assigned for conditions already in the Rating 
Schedule.  

The Board notes that under the revised criteria, there is no 
specific Diagnostic Code that only addresses the dorsal 
(thoracic) spine.  Rather, the criteria evaluate the thoracic 
and lumbar spine together.  

The amended version of the rating criteria, as pertains to 
the thoracic spine, provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height warrants a 10 percent 
evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was afforded a VA examination in October 2007 to 
assess the severity of his service-connected dorsal spine 
disability.  The veteran complained of increased back pain, 
ache, soreness, tenderness, and stiffness.  The veteran 
reported that prolonged standing, repetitive bending and 
lifting and weather changes bother and irritate him.  The 
examiner noted that the veteran had some definite limited 
endurance.  The veteran reported that flare-ups occur with 
repetitive use, but reported no incapacitating episodes in 
the past year.
  
Examination of the back demonstrated increased kyphosis.  The 
veteran had tenderness over the dorsal spine.  Flexion was to 
65 degrees, extension to zero degrees, lateral flexion 
bilaterally and lateral rotation bilaterally were to 15 
degrees.  The examiner noted that there was pain throughout 
the range of motion and spasm and tenderness over the dorsal 
spine.  The examiner also noted that repetitive use caused 
increasing symptoms but there was no change noted at the 
examination. The examiner noted that there was no radicular 
component, and sensorimotor examination was normal.  

Applying the rating criteria effective from September 2003 
for the veteran's service-connected arthritis of the dorsal 
spine, the range of motion falls under the 10 percent 
disability rating.  The 20 percent rating, however, includes 
in its criteria muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Additionally, evaluation of a service-connected disability 
involving joints based on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40, and of functional loss due to weakness, 
fatigability, incoordination or pain on movement of the joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Based on the medical evidence indicating muscle involvement 
and increased kyphosis, and giving due consideration to the 
veteran's reported back pain, the Board concludes that a 20 
percent rating is appropriate for the veteran's service-
connected arthritis of the dorsal spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5242 (2007).  

However, an evaluation in excess of 20 percent for the 
veteran's service-connected arthritis of the dorsal spine is 
not warranted as the veteran has not demonstrated forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, ankylosis, or separate neurological abnormalities 
associated with his service-connected arthritis of the dorsal 
spine.

The Board notes that there is no evidence of record that the 
veteran's service connected arthritis of the dorsal spine 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his dorsal spine disability.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation of 20 percent, but no higher, 
for arthritis of the dorsal spine is granted subject to the 
law and regulations governing the payment of monetary 
benefits.
.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


